Case 2:18-cv-14244-JEM Document 71 Entered on FLSD Docket 01/31/2019 Page 1of 3

UNITED STATES DISTRICT COURT
SOUTHERN DISTRICT OF FLORIDA
FORT PIERCE DIVISION

Case No. 18-14244-Civ-MARTINEZ/Maynard

 

PAMELA B. STUART,
Plaintiff,
V.

CATHERINE S. RYAN,

DEBORAH A. STUART,

TENNIS TOWNHOUSES
CONDOMINIUM ASSOCIATION, INC.,
JEFFREY R. SMITH, and

STATE OF FLORIDA,

 

Defendants.

 

NOTICE OF SUPPLEMENTAL AUTHORITY

Defendants Catherine S. Ryan and Deborah A. Stuart submit this notice to advise the
Court that, on January 31, 2019, in Stuart v. Ryan, Case Nos. 4D18-1904 and 4D 18-2500, the
Florida Fourth District Court of Appeal affirmed the final judgment of foreclosure and various
other orders that Plaintiff Pamela B. Stuart had challenged concerning the foreclosure sale of 111
John’s Island Drive, #7, Indian River Shores, Florida 32963. The decision of the Florida Fourth
District Court of Appeal is attached hereto as Exhibit A.

Respectfully submitted, this 31 day of January, 2019.

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.
Florida Bar No. 0028598
COLLINS BROWN BARKETT, CHARTERED.
Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart
756 Beachland Boulevard
Vero Beach, Florida 32964-3686
(772) 231-4343
dvitunacpleadings@verolaw.com
Case 2:18-cv-14244-JEM Document 71 Entered on FLSD Docket 01/31/2019 Page 2 of 3

CERTIFICATE OF SERVICE
I HEREBY CERTIFY that on this 31% day of January, 2019, I electronically caused the
foregoing document to be filed with the Clerk of Court using CM/ECF. I also certify that the

foregoing document is being served this day on Plaintiff pro se Pamela B. Stuart and all counsel

of record via transmission of Notices of Electronic Filing.

/s/ C. Douglas Vitunac

 

C. DOUGLAS VITUNAC, ESQ.
Florida Bar No. 0028598
COLLINS BROWN BARKETT, CHARTERED.
Attorneys for Defendants Catherine S. Ryan
& Deborah A. Stuart
756 Beachland Boulevard
Vero Beach, Florida 32964-3686
(772) 231-4343
dvitunacpleadings@verolaw.com
Case 2:18-cv-14244-JEM Document 71 Entered on FLSD Docket 01/31/2019 Page 3 of 3

DISTRICT COURT OF APPEAL OF THE STATE OF FLORIDA
FOURTH DISTRICT

PAMELA BRUCE STUART, individually and as Trustee of the J.
RAYMOND STUART REVOCABLE TRUST DATED JANUARY 2, 1990,
as amended, and the MARITAL DEDUCTION TRUST and the NON-
MARITAL DEDUCTION TRUST CREATED THEREUNDER,
Appellant,

Vv.

CATHERINE S. RYAN and DEBORAH A. STUART, as Beneficiaries of
the J. RAYMOND STUART REVOCABLE TRUST DATED JANUARY 2,
1990, as amended, and the MARITAL DEDUCTION TRUST and the
NON-MARITAL DEDUCTION TRUST CREATED THEREUNDER, and
THE TENNIS TOWNHOUSES CONDOMINIUM ASSOCIATION, INC.,
Appellees.

Nos. 4D18-1904 and 4D18-2500
[January 31, 2019]

Consolidated appeals from the Circuit Court for the Nineteenth Judicial
Circuit, Indian River County; Paul B. Kanarek, Judge; L.T. Case No.
312017CA000523.

Pamela B. Stuart, Indian River Shores, pro se.

C. Douglas Vitunac of Collins, Brown, Barkett, Garavaglia, and Lawn,
Chartered, Vero Beach, for appellees Catherine S. Ryan and Deborah A.
Stuart.

Ryan C. Scarpa of Block & Scarpa, Vero Beach, for appellee Tennis
Townhouses Condominium Association, Inc.

PER CURIAM.
Affirmed.
Gross, May and DAMOORGIAN, JJ., concur.

* * *

Not final until disposition of timely filed motion for rehearing.

EXHIBIT

1A

 
